DETAILED ACTION
This office action is in response to communication filed on 19 July 2021.

Claims 26 – 46 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 46 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 46 is in independent form but entirely depends on the instructions in method claim 36.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 26 – 46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The independent claims recite inputting design data indicative of a design to be deployed, fragmenting data into work items comprising geospatial tagged tasks, analyzing and identifying tasks, generating geospatially tagged jobs comprising tasks of like type, allocating jobs by comparing jobs with database of approved parties and characteristics, determining an optimized implementation schedule, generating geospatially tagged work orders according to optimized implementation schedule, releasing geospatially tagged work orders, transmitting each released work order to respective parties, receiving feedback on completion status of transmitted work orders, and reoptimizing implementation schedule and iteratively generating, releasing, and transmitting additional work orders. Dependent claims further limit the abstract ideas in independent claims. These claims describe methods of organizing human activity, as that includes following rules or instructions. Instructions that amount to receiving information and deciding how to organize people and assets to best schedule as to be most efficient is merely organizing humans on a construction site.  While some the data is geospatial, it is still an abstract function of receiving data and generating work orders.  Certain methods of organizing human activity grouping are defined as an abstract idea in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on 7 January 2019. This judicial exception is not integrated into a practical application because the claims describe abstract ideas that merely apply those functions to a generic computer.  Generically recited elements do not add a meaningful limitation of the abstract idea because they amount to a simple implementation of the abstract ideas on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed elements of a controller, processor, operating system, memory, computer-implemented method, electronically performing steps, computer program product, and computing device are merely utilized in a simple application of computer automation. The courts have determined that certain types of activity are well-understood, routine, and conventional, as identified in MPEP § 2106.05(d) and are ineligible subject matter that apply to these claims. Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) similarly claims storage and retrieval of information in memory and arranging a hierarchy of groups and sorting information as in Applicant’s current claims and was found to be well-understood, routine, and conventional use of computers.  
Claim 46 is directed to non-statutory subject matter because claim 46 recites “computer program product."  The broadest reasonable interpretation of a claim drawn to a computer program product typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent, or open-ended.  See MPEP 2111.01.  As such, the claims are rejected as covering a signal per se, which is not directed towards statutory subject matter.  Applicant may add “non-transitory” to the computer program product language in the claim to address this issue.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26 – 34, 36 – 44, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO 2012/162736 (hereinafter, McKinnon) in view of U.S. P.G. Pub. 2008/0126025 (hereinafter, Seppanen).

Regarding claim 26, McKinnon teaches a system for managing geospatial deployment, comprising: 
an input for receiving design data indicative of a design that is to be deployed (page 1, lines 19-21, “The initial conversion of a design, which may cover a 20 large geographical area, in to a set of work orders suitable for issuing to work crews is generally a highly manual process.”); 
a controller having a processor and operating system and memory storing data and instructions to control the operation of the processor (page 4, lines 12-13, “The construction management system can further comprise an application for execution on a processor device to be provided to third parties”), the processor implementing: 
a fragmenter configured to fragment said design data into work items, each of said work items comprising one or more geospatially tagged tasks; an aggregator configured to analyze said tasks and thereby identifying a type of each of said tasks, and to generate a plurality of geospatially tagged jobs each comprising one or more of said tasks such that each of said jobs comprises only tasks of like type (page 3, lines 14-17, “Each work order can include scheduling data. The scheduling data can include start and end dates for the work order determined automatically by the work order generator based on dependencies between work orders and optionally external construction time line limitations for the design.”) (page 8, lines 9-16, “The master work order generator 230 converts a design 110 to a master work order. The master work order generator 230 can use as inputs a combination of pre-configured business rules 232 and past experience from the work order management system history 238. This module combines these internal inputs with the detailed modelling of the construction project taken from the design 110 to produce a master list of materials, labour types, labour rates, plant and equipment, required certifications to complete the work, checklists and documents. This is considered a master order which covers all the details required for the construction aspect.”); 
an allocator configured to: 
in a first job allocation instance, allocate one or more of the plurality of jobs by comparing said one or more jobs with a database of approved parties and characteristics of said respective parties, to allocate to each of said one or more jobs at least one of said approved parties that is fit to implement said respective jobs (page 8, lines 17-20, “The master work order is generally too large to be efficiently scheduled and worked upon as a single entity so some sort of breakdown must be applied. This will generally depend on such constraints as geography, contractor skills and available resources. This break down is performed by the work order breakdown module 235. The breakdown is a dynamic process based on configurable business rules hosted in the rules engine 232. An example approach may be to break down a master design for an estate to a single work order per street. The work orders created are in a state ready to be sent to contractors to begin work.”) (Note: contractor skills is equivalent to “fit to implement”) (page 10, lines 26-32, “During construction the system enables work crews to provide real time updates of work progress from the field 350. These updates can be provided via a mobile device. This can have advantages in accessibility and convenience for progress reporting. The updates are received by the work order manager 140 via the communication network. The updates from the field are transformed as they are received and stored back to a design repository and/or asset management system. This enables progressive updating of asbuilt information 360.”).
 McKinnon teaches implementation scheduling for jobs, but not that they are explicitly optimized.  McKinnon does teach that scheduling data is based on dependency and limitations, which alludes to optimizing schedules (page 3, lines 14-17, “The scheduling data can include start and end dates for the work order determined automatically by the work order generator based on dependencies between work orders and optionally external construction time line limitations for the design.”).  However, in the analogous art of construction task scheduling, Seppanen teaches in a first job schedule optimization instance, determine an optimized implementation schedule of said allocated one or more jobs (¶ 116, “Monte Carlo simulation system 502 utilizes the location-based construction planning system model and risk modeling systems of system 500 to perform a Monte Carlo simulation analysis of a location-based construction model. In one exemplary embodiment, Monte Carlo simulation system 502 performs a large number of iterations utilizing randomly selected parameter values based on statistical data associated with tasks, crew performance, resources, material availability, and other variables in a location-based construction model. In this manner, the effect of random variations in parameters affecting a construction scheduling model for a large number of tasks, including modeling of construction crews, can be accurately modeled so as to generate a risk probability distribution for construction completion, costs, and other items that have been modeled as fixed entities in the prior art but which in reality will have a statistical distribution based on a large number of variables, such as the behavior of individual construction crews. Monte Carlo simulation system 502 can use probability distributions to model uncertainties, the production system cost model to evaluate any cost effects of risk, and planned logic to evaluate the effects of deviations in production on other tasks. Monte Carlo simulation system 502 provides an aggregate outcome of from the simulation to estimate the risk inherent in the project schedule. For example, it may be determined that a shorter schedule has a risk distribution that results in a greater chance of delay exceeding a predetermined time than a longer schedule that is more flexible and which can accommodate more contingencies. Alternatively it may be determined that the saving of overhead costs by compressing the schedule may be offset by increased costs of waiting in a shorter schedule.”). 
McKinnon further teaches:
a work order generator configured to:
 in a first work order generation instance, generate one or more geospatially tagged work orders according to said determined implementation schedule, 
release one or more of the generated geospatially tagged work orders, and 
transmit each of said released work orders to the party identified in the respective work order (page 3, lines 14-17, “The scheduling data can include start and end dates for the work order determined automatically by the work order generator based on dependencies between work orders and optionally external construction time line limitations for the design.”) (page 9, lines 14-16, “The work order generator 130 can also be adapted to perform allocation of work orders to constructors.”) (page 9, line 24, “The work orders created are in a state ready to be sent to contractors to begin work.”) (page 10, lines 8-14, “Specific functionality made available through this portal includes: 1. Accept, reject and manage the lifecycle of work orders. 2. Vary the quantities, times, materials, locations and construction details associated with a work order.3. Use the GPS hardware associated with the mobile device where available to provide updated coordinates against physical inventory.”), 
wherein the allocator is further configured to: 
receive feedback on a completion status of transmitted work orders (page 12, lines 17-18, “The web and mobile application interfaces can be used to facilitate feedback of progress data. As-Built update information may be provided”); 
in at least one subsequent job schedule optimization instance, reoptimize the implementation schedule, said implementation schedule comprising non-completed allocated jobs, in accordance with at least the received work order completion statuses, 
wherein the work order generator is further configured to: 
in at least one subsequent work order generation instance, generate one or more additional geospatially tagged work orders according to said reoptimized implementation schedule, 
release one or more of the generated geospatially tagged work orders, and transmit each of said released work orders to the party identified in the respective work order  (claim 9, “inputting one or more additional work orders not automatically generated from the design; and transmitting the additional work orders via a communication network to a third party to be responsible for execution of the additional work order.”), 
wherein each of said work orders is indicative of one or more of said jobs and of one of said parties so identified as fit to implement said respective one or more jobs (page 9, lines 14-16, “The work order generator 130 can also be adapted to perform allocation of work orders to constructors. For example rules based selection, ranking according to quality/ kpi performance or rota based selection.”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the optimal schedule determination of Seppanen with the general schedule of task assignment of McKinnon.   It would have been obvious to combine these references because Seppanen adds specificity to the scheduling of tasks based on their limitations that McKinnon describes at a less granular level.  It provides those details for that which McKinnon generally teaches by describing the work orders and sub work orders and the dependencies created in the construction of some structure.  This ability to optimize the schedule in Seppanen would enhance but not change the functionality of McKinnon in a way that would improve McKinnon’s generalized task assignment.  

Regarding claim 27, McKinnon and Seppanen teach a system as claimed in claim 26.  McKinnon teaches wherein said system comprises a progress monitor that receives implementation progress data from the parties identified in the work orders, and wherein the feedback on the completion status of transmitted work orders is derived from the implementation progress data (page 12, lines 17-18, “The web and mobile application interfaces can be used to facilitate feedback of progress data. As-Built update information may be provided”).

Regarding claim 28, McKinnon and Seppanen teach the system as claimed in claim 27.  McKinnon teaches wherein said allocator is adapted to allocate or re-allocate one or more of said jobs based additionally on said implementation progress data (page 11, lines 12-18, “the as-built construction is no longer an artefact produced at the end of construction but rather is iteratively built through an ongoing process of progress updates during the build phase. This is achieved by use of mobile devices in the hands of the construction crews. Updates transmitted from the field crew are filtered and where relevant used to update a design model - in effect producing a progressive as-built. An adaptation layer can be included to allow the plugging in of different design formats as output.”).

Regarding claim 29, McKinnon and Seppanen teach the system as claimed in claim 26.  McKinnon teaches wherein said allocator is configured to optimize and reoptimize said implementation schedule according to criteria that comprise any one or more of: job dependency, state of completion, and capacity of implementation parties (page 11, lines 12-18, “the as-built construction is no longer an artefact produced at the end of construction but rather is iteratively built through an ongoing process of progress updates during the build phase. This is achieved by use of mobile devices in the hands of the construction crews. Updates transmitted from the field crew are filtered and where relevant used to update a design model - in effect producing a progressive as-built. An adaptation layer can be included to allow the plugging in of different design formats as output.”).

Regarding claim 30, McKinnon and Seppanen teach the system as claimed in claim 26.  McKinnon teaches comprising one or more of: a variation generator controllable to add, delete and alter tasks; a jeopardy input configured to receive jeopardy data indicative of one or more factors that jeopardize the ability of a specific task to be commenced, thereby identifying geospatially tasks for consideration by the scheduler; and a defect rectifier configured to receive defect identification data indicative of a defect in a specified asset, to identify which resource performed work on the specific asset, and to control the work order generator to generate one or more geospatially tagged defect rectification tasks adapted to remediate or correct the defect (claim 9, “inputting one or more additional work orders not automatically generated from the design”) (page 7, lines 17-23, “A set of business rules is hosted in a rules engine 232. The business rules will be used both to assist in the breakdown of master work orders to sub work orders and also in the extrapolation of a design into a master work order. The use of a rules engine allows dynamic changes to suit the needs of particular industries, contracts, work types and other unforeseen needs. For example, business rules can be used to define execution parameters and requirements for a task that has not previously been executed, for example, installation of a new piece of equipment.”).

Regarding claim 31, McKinnon and Seppanen teach the system as claimed in claim 26.  McKinnon teaches wherein, in the first job allocation instance, the allocator is configured to allocate a number of jobs smaller than the total number of the plurality of jobs, and wherein the allocator is further configured to: in at least one subsequent allocation instance: allocate one or more of the remaining non-allocated jobs of the plurality of jobs by comparing said one or more jobs with a database of approved parties and characteristics of said respective parties; and allocate each of said one or more non-allocated jobs to at least one of said approved parties that is fit to implement said respective jobs, such that, at a completion of the first job allocation instance and the all of the at least one subsequent allocation instances, all jobs of the plurality of jobs have been allocated (page 9, lines 14-16, “The work order generator 130 can also be adapted to perform allocation of work orders to constructors. For example rules based selection, ranking according to quality/ kpi performance or rota based selection.”) (page 11, lines 12-18, “the as-built construction is no longer an artefact produced at the end of construction but rather is iteratively built through an ongoing process of progress updates during the build phase. This is achieved by use of mobile devices in the hands of the construction crews. Updates transmitted from the field crew are filtered and where relevant used to update a design model - in effect producing a progressive as-built. An adaptation layer can be included to allow the plugging in of different design formats as output.”).

Regarding claim 32, McKinnon and Seppanen teach the system as claimed in claim 31.  McKinnon teaches wherein: a plurality of subsequent allocation instances are arranged to occur periodically; and/or a plurality of subsequent job schedule optimization instances are arranged to occur periodically; and/or a plurality of subsequent work order generation instances are arranged to occur periodically (page 13, lines 1-8, “An example of a progress report screen of the mobile application is shown in Figure 5. The application identifies the relevant work order 510 and prompts the user to enter as built geographic coordinates 520. The latitude 530 and longitude 540 can be entered manually by the user or the user may press a button 550 to cause the application to automatically enter coordinates based on the location of the mobile device 500 as determined by the device GPS functionality. Thus the actual geographic location of an items, such as a start of a trench can be input to the application and sent via the communication network to the system for updating of the as built for the design.”) (page 8, lines 5-8, “For example, the historical data may be used to adjust scheduled execution time for the task, determine required equipment and enable any additional information such as required permits to be included in the work order.”) (page 9, lines 12-13, “Historical data can also be used for determining scheduling data, for example by analysing time taken previously to execute similar tasks in similar conditions or by the same constructor.”) (Examiner Note: “time taken previously” indicates an expected duration).

Regarding claim 33, McKinnon and Seppanen teach the system as claimed in claim 26.  Seppanen teaches wherein the optimized and reoptimized implementation schedules comprise a ranking of allocated jobs, and wherein the work order generator generates the one or more geospatially tagged work orders at least in part in accordance with the ranking of allocated jobs  (¶ 25, “The locations can be sorted so that all predecessor locations are calculated before successor locations. The sort can be adjusted so that all locations of a task are processed before locations of any other task. The start date of the location can have a maximum such as a first crew start date, prerequisites, and dependencies.”) (Examiner note: sorting of tasks based on criteria is equivalent to ranking) (¶ 48, “Construction schedule system 116 interfaces with first layer locations system 104, second layer locations system 106, third layer locations system 108, production risk system 110, construction quantity location system 112, and construction activity association system 114, as well as potentially with location-based procurement system 118 to generate the construction schedule. In one exemplary embodiment, construction schedule system 116 can generate construction schedules based on variable parameters that are modified so as to determine the effect of having crews wait on site, having crews leave, to accommodate for risks caused by weather or delay, or to otherwise generate comparative construction schedules to determine optimal construction scheduling. In this manner, construction schedules that accommodate location-based variables can be readily generated for comparison and determination of optimal construction scheduling.”) (¶¶ 131-133, “In the case of circular location-based logic because of new dependencies, the locations are sorted so that the predecessors locations having just ordinary dependencies (no location lags) are added first to the sort, until the first location is identified that depends on a successor's task start date. The successor's start dates are then calculated until the predecessor's uncalculated start dates are needed to calculate a location's start date. The method then proceeds to 614. At 614 the task or task parts are calculated in sorted sequence. In one exemplary embodiment, this can be performed by first going through locations in the following planned location sequence. The start date of each a location is set to the maximum of the start date distribution, the resource start distribution of first crew, or the earliest start date defined by preceding activities (excluding buffers).”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the optimal schedule determination and precedence of tasks for job rankings based on dependency of Seppanen with the general schedule of task assignment of McKinnon.   It would have been obvious to combine these references because Seppanen adds specificity to the scheduling of tasks based on their hierarchy and relationship to each other that McKinnon describes at a less granular level.  It provides those details for that which McKinnon generally teaches by describing the work orders and sub work orders and the dependencies created in the construction of some structure.  This ability to drilling down on the specific grouping of tasks in Seppanen would enhance but not change the functionality of McKinnon in a way that would improve McKinnon’s generalized task assignment.  

Regarding claim 34, McKinnon and Seppanen teach the system as claimed in claim 33.  Seppanen teaches wherein the ranking of allocated jobs is determined based at least in part on one or more of: a mutual connection dependency between particular jobs, an area completion analysis such that the ranking represents a preference for jobs in areas that are close to completion, and a contractor dependency such that the ranking represents a preference for jobs blocking one or more other jobs due to a dependency (¶ 25, “The locations can be sorted so that all predecessor locations are calculated before successor locations. The sort can be adjusted so that all locations of a task are processed before locations of any other task. The start date of the location can have a maximum such as a first crew start date, prerequisites, and dependencies.”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the optimal schedule determination and precedence of tasks for job rankings based on dependency of Seppanen with the general schedule of task assignment of McKinnon.   It would have been obvious to combine these references because Seppanen adds specificity to the scheduling of tasks based on their hierarchy and relationship to each other that McKinnon describes at a less granular level.  It provides those details for that which McKinnon generally teaches by describing the work orders and sub work orders and the dependencies created in the construction of some structure.  This ability to drilling down on the specific grouping of tasks in Seppanen would enhance but not change the functionality of McKinnon in a way that would improve McKinnon’s generalized task assignment.  
Regarding claims 36 and 46, the claims recite substantially similar limitations to claim 26.  Therefore, claims 36 and 46 are similarly rejected for the reasons set forth above with respect to claim 26.

Regarding claim 37, the claim recites substantially similar limitations to claim 27.  Therefore, claim 37 is similarly rejected for the reasons set forth above with respect to claim 27.

Regarding claim 38, the claim recites substantially similar limitations to claim 28.  Therefore, claim 38 is similarly rejected for the reasons set forth above with respect to claim 28.

Regarding claim 39, the claim recites substantially similar limitations to claim 29.  Therefore, claim 39 is similarly rejected for the reasons set forth above with respect to claim 29.

Regarding claim 40, the claim recites substantially similar limitations to claim 30.  Therefore, claim 40 is similarly rejected for the reasons set forth above with respect to claim 30.

Regarding claim 41, the claim recites substantially similar limitations to claim 31.  Therefore, claim 41 is similarly rejected for the reasons set forth above with respect to claim 31.

Regarding claim 42, the claim recites substantially similar limitations to claim 32.  Therefore, claim 42 is similarly rejected for the reasons set forth above with respect to claim 32.

Regarding claim 43, the claim recites substantially similar limitations to claim 33.  Therefore, claim 43 is similarly rejected for the reasons set forth above with respect to claim 33.

Regarding claim 44, the claim recites substantially similar limitations to claim 34.  Therefore, claim 44 is similarly rejected for the reasons set forth above with respect to claim 34.

Claims 35 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over McKinnon in view of Seppanen in view of U.S. P.G. Pub. 2007/0150907 (hereinafter, Lee).

Regarding claim 35, McKinnon and Seppanen teach the system as claimed in claim 26.  McKinnon teaches wherein the fragmenter is configured to: extract assets from the design data and for each asset associate a geospatial description with the asset based on the design data, determine one or more tasks corresponding to the asset and store the tasks to memory as work items, each of said work items comprising one geospatially tagged task, including geospatial description data defining intended deployment of the respective task, and data to associate the work item with any one or more predecessor work items; and and wherein the aggregator is further configured to logically group tasks based on task type and any task dependency, and to generate the plurality of geospatially tagged jobs with the tasks so grouped remaining independent but tagged with a unique job identifier that enables any member of a respective job to be identified and maintain geospatial information at task level (page 3, lines 14-17, “Each work order can include scheduling data. The scheduling data can include start and end dates for the work order determined automatically by the work order generator based on dependencies between work orders and optionally external construction time line limitations for the design.”) (page 8, lines 9-16, “The master work order generator 230 converts a design 110 to a master work order. The master work order generator 230 can use as inputs a combination of pre-configured business rules 232 and past experience from the work order management system history 238. This module combines these internal inputs with the detailed modelling of the construction project taken from the design 110 to produce a master list of materials, labour types, labour rates, plant and equipment, required certifications to complete the work, checklists and documents. This is considered a master order which covers all the details required for the construction aspect.”) (page 14, lines 7-22, “As work is completed in the field it can be flagged as constructed - allowing an overlay of constructed assets in a different colour. For example, displays can be made available showing the telecommunication network being created in real time, as well as the planned design.”) (page 6, lines 9-13, “The work order generator 130 is configured to analyse the design data, and automatically extrapolate a plurality of work tickets items from the design data using a work ticket extrapolation algorithm”) (page 6, lines 30-32, “Each work order specifies a task of work for execution. For example, the work order generator 130 can break down a work item such as cabling installation into a plurality of individual work orders divided based on geography, for example street by street.”) (page 8, lines 5-8, “the historical data may be used to adjust scheduled execution time for the task, determine required equipment and enable any additional information such as required permits to be included in the work order.”) (Examiner note: precedence of tasks is the dependency determined in McKinnon) (page 6, lines 15-34, “Processing in the adaptation layer 420 can translate the data from each design component and apply an extrapolation algorithm 430 to extract and extrapolate from the design data a master work order 440. The master work order 440 can then be broken down 450 into a plurality of individual work orders 460a, 460b, 460c for distribution to work crews. For example, from a design individual construction components can be identified and task required for construction of each component identified. For example, for a telecommunication infrastructure design, components such as cabling installation, substation construction and equipment installation, residential interconnection etc components can be identified. Each of these components can require several tasks to complete, for example cabling installation can require the digging of trenches, laying of cable ducts and cable rollout and connection. The work ticket extrapolation algorithm is adapted to perform these extrapolation steps. The work order generator then generates a plurality of work orders by applying a work break down algorithm to the plurality of work ticket items 330. This produces a suggested break up of work orders. Each work order specifies a task of work for execution. For example, the work order generator 130 can break down a work item such as cabling installation into a plurality of individual work orders divided based on geography, for example street by street. Thus, each work item can be broken down into work orders suitable for distribution to individual constructors for execution 340.”) (page 8, line 35 – page 9, line 8, “A design for an optic fibre loop covering five streets in a new estate is developed. The master work order extracted from this includes codes for the digging and trenching work (often collectively referred to as civils), the distribution of the optic fibre through the trenches (often collectively referred to as hauling), the connection of the optic fibre to homes, other fibres and multiplexer equipment (often collectively referred to as splicing) and finally codes for the traffic management teams required to protect the construction teams and the public. These are all work types often performed by different contractors with different skills and this would be one candidate for a work breakdown. Geography is another, with the possibility of work orders being broken up one per street. In this example with four work types and five streets the master work order could be broken down in to 20 distinct work orders. The process developed allows the specification of flexible business rules allowing this sort of flexible breakdown.”).
McKinnon does not explicitly teach a task dependency graph, but certainly teaches task dependency (see above).  However, in the analogous art of workflow scheduling, Lee teaches wherein the fragmenter and aggregator are components of a blueprinter, and wherein the blueprinter is also configured to: generate a task dependency graph comprising nodes and connectors, each node representing one of the jobs and each connector connects a task to is predecessor or successor tasks and store a corresponding job dependency matrix in memory  (¶ 30, “FIG. 3(a) illustrates a workflow of a simple application, in which each numbered node represents a task ni that is also called an invocation. An arrowed line connecting two tasks means there is dependency between the two tasks and the task at the lower level is performed after the task at the higher level is completed. For example, the task n3 is completed and then the task n7 can be performed. The number beside the arrowed line means the communication cost thereof, which can be stored in an N x N matrix (not shown). …shows an N x 1 matrix used to store the computation cost for each task ni”).
Seppanen teaches to provide a logically linked representation of all jobs required to construct the design based on precedence and hierarchy only, which provides a framework for the separate determination of the optimized and reoptimized implementation schedules while maintaining the geospatial integrity and construction sequence of the design (¶ 65, “Location-based lags can work only within a sub-hierarchy of the LBS (e.g. one building) or in all its sub-hierarchies, to avoid examples such as the floors of one building restricting the finishes in the next building.”) (¶ 110, “At 420, all layer 2 template links are assigned if the hierarchy for the tasks matches the hierarchy level in the template. For example, each template task may have a predetermined hierarchy level. For each task, it is determined whether similar hierarchy levels exist. If similar hierarchy levels exist then the template links are assigned between tasks. The method then proceeds to 422.”) (¶ 125, “system 500 provides the statistical models for performing a Monte Carlo simulation of a location-based construction planning model. System 500 allows a planner to obtain a realistic estimate of construction costs and schedule based on known statistically variant components of the location-based construction model.”) (¶ 130, “At 610 the tasks are sorted into precedence order. In one exemplary embodiment, all predecessors are sorted prior to successor tasks, such as where a task must be performed prior to another task. The method then proceeds to 612”) (Examiner note: there is no way to teach a negative, but these cited passages do not mention durations, so the broadest reasonable claim interpretation is met).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the task dependency graph with nodes and connectors of Lee with the general schedule of task assignment of McKinnon.   It would have been obvious to combine these references because McKinnon already has the data to build a graph, and it would be a simple conversion to a graphical format to create the graph described in Lee.  This would merely offer an alternative for how to view the data that McKinnon already provides.  
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the optimal schedule determination and precedence of tasks for job rankings based on dependency of Seppanen with the general schedule of task assignment of McKinnon.   It would have been obvious to combine these references because Seppanen adds specificity to the scheduling of tasks based on their hierarchy and relationship to each other that McKinnon describes at a less granular level.  It provides those details for that which McKinnon generally teaches by describing the work orders and sub work orders and the dependencies created in the construction of some structure.  This ability to drilling down on the specific grouping of tasks in Seppanen would enhance but not change the functionality of McKinnon in a way that would improve McKinnon’s generalized task assignment.  

Regarding claim 45, the claim recites substantially similar limitations to claim 35.  Therefore, claim 45 is similarly rejected for the reasons set forth above with respect to claim 35.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA GURSKI/           Primary Examiner, Art Unit 3623